Title: To James Madison from an Unidentified Correspondent, July 1812
From: 
To: Madison, James


Sir,
Washington Co. Mississippi T. July 1812
An old friend presumes to address you on a subject extremely interresting to the society of which he is immediately a member and not uninterresting to the goverment of his country. He should not have disturbed you at this time, this crisis in our political affairs, when every energy of your mind is known to be directed to the best interests of our country, amidst a number of almost overwhelming difficulties. But as the Subject on which I take the liberty of begging a moments attention, requires no longer time to do aw⟨a⟩y an evil connected with it, even the circumstances of the present time I conceived were no bar to this address. During a residence of some years in this country, I have had a constant occasion in common with many others, to mark the wretched effects of the factory for the Choctaw nation of Indians being in it.

Those savages are naturally a peacable, and inoffensive people, and uniformly discover a partiality for the American people, and goverment, and perhaps nothing is necessary to retain them in those dispositions, but to keep them a⟨s⟩ much as possible from a communication with the whites. Amongst the consequences of the trading house being at this place, and oblidging the Indians to repair to it for their supplies of Goods are the following.
They get into scenes of intoxication frequently for weeks, and before they stop, expend for spirits everything they possess. They go hence naked, and discontented, and instead of meeting the cold season with a good blanket, they are perishing thro’ the winter.
Their females become prostituted—keep lingering about the Settlement, and present scenes, disgusting even in Savages.
The intercourse between the last, and the Younger part of society, produce the most vitiated state of public feelings, and manners—and the usual consequences of this unnatural and illicit connection renders the situations of many families extremely wretched.
The Indians themselves in their moments of intoxication and the distraction arising from beholding the prostitution of their females, commit murders on each other.
They frequently come loadned [sic] with furrs into the Settlement, go to the Factory, exchange for such Articles as their necessities require, and ere they reach the confines of the Settlement, have exchanged every article for ardent spirits, to traders—petty, unprincipled hawkers who are ever ready to sacrifice every Consideration dear to an honorable citizen, for gain.
It is not uncommon to See a company of them, repairing to the Settlement, to purchase hoes, axes, ploughs &c and ⟨in⟩stead, return home with a small keg of whisky.
Feeling on the approach of winter, the prospects of suffering from cold, and hunger, the first retrospect carries them to the whites, the effects of which on their minds it would be unnecessary to attempt to explain. It is however plainly discoverd to every man of reflection that every days communication with the whites, serves to alienate those people from their freindly disposition towards us.
The Universality of these facts goes far to account for the slow progress of Agriculture amongst them, and the rapid progress of poverty, & wretchedness.
Perhaps no idea was ever ⟨bottomed?⟩ more upon good sense, and benevolence, than that of a Factory for supplying the different nations of Indians, with such articles as their necessities require—but experience has fully discoverd that even this benevolent provision, can by being injudiciously placed out of their nation, become in its effects extremely pernicious to them.
Was the present Factory placed a moderate distance above the line between the Indians & Whites, and a small military post comprising a part of the military, which will always be required in this country, while holding such large nations of Indians on its frontiers, the Indians would be more pleased—the whites better satisfied, and the infant Settlement, populating with respectable Citizens, more secure from the wanton attacks of the profligate Creeks who have lately evinced their hostility on a number of defenceless Citizens.
The present Factor has been frequently called on by those citizens who felt an interest, in the peace, and respectability of their country, to state those facts to the govermt.—his reply is, unniformly, that it has been done.
You will be sensible Sir, that every patriotic citizen who feels as an honest man must, for the respectability of the goverment of his country, must wish to see abuses of every kind done away, and not less so if he has a personal interest in the respectability of your administration, and whose pride would be, to see your usefullness fill as ample, and as bright a page, in the annals of your country, as any of your predecessors, or as the State of your country, and your opportunities for doing good to your fellow citizens will admit of.
An old freind
